Sognier, Judge.
Appellant received $919.91 from appellee’s carrier and executed a general release of all claims for property damage and personal injury arising out of a collision between appellant’s truck and appellee’s truck.
Appellant brings the instant suit seeking money damages from *94appellee as a result of this same collision. Appellee pleaded accord and satisfaction. On the basis of the release appellee’s motion for summary judgment was granted by the trial court.
Decided June 26, 1981.
Leroy Langston, for appellant.
Fred W. Ajax, Jr., Harvey S. Gray, for appellee.
Appellant contends he was told by the claims adjustor that the $919.91 check was payment for damages to his truck only. Appellant testified on deposition that he did not read the release, that he was a poor reader, and that the insurance adjustor did not explain that the form he signed was a release. However, appellant also admitted that he was able to read and that the adjustor did not attempt to prevent him from reading the release before he signed it.
This case is controlled by Conklin v. Liberty Mutual Ins. Co., 240 Ga. 58 (239 SE2d 381) (1977) and Riker v. McKneely, 153 Ga. App. 773 (266 SE2d 553) (1980). The record does not disclose any artifice, fraud or trick which prevented appellant from reading the release. No fiduciary relationship existed between the claims adjustor and appellant. The release is valid and summary judgment granted in favor of appellee was correct.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.